ORDER
PER CÚRIAM
Nicholas Nettles (Defendant) appeals the trial court’s judgment, entered after a jury trial, finding him guilty of two counts of kidnapping, two counts of felonious restraint, two counts of sexual exploitation of a minor, and two counts of third-degree assault. Defendant claims that the trial court erred in denying his motion for judgment of acquittal on charges for sexual exploitation of a minor and kidnapping because the evidence was insufficient to support his convictions. Defendant also contends that the felonious restraint and kidnapping charges resulted in a violation of his right to be free from double jeopardy. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).